Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 was filed after the mailing date of the application on 05/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2001/0031239 (Andersen) as evidenced by Environmentally friendly gamma-MnO2 hexagon-based nanoarchitectures: structural understanding and their energy-saving applications (Changzheng).
With respect to claims 1 and 2, Andersen teaches an EMD (electrolytic manganese dioxide) for use as a cathode material in a battery (PP 0009).  The EMD has a x-ray diffraction which has peaks predominant with -MnO2 and -MnO2 (PP 0051), which are two phases of the manganese dioxide (PP 0073).  Changzheng shows that -MnO2 is akhtenskite and -MnO2 is ramsdellite (abstract) [claim 2].  Andersen fails to teach that the EMD has a portion that exhibits amorphicity, however because the EMD is the same composition and has the same phase, one of ordinary skill in the art would expect the EMD to have the same properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
With respect to claim 5, Andersen teaches a cell (battery) comprising a cathode, an anode, separator (PP 0050), and an electrolyte composition (PP 0041). 
With respect to claim 22, Andersen teaches a production of EMD by electrolysis in an electrolytic cell comprising the steps of maintaining an electrolyte solution comprising sulfuric acid and manganese sulfate, maintained in a temperature range of about 95 to 98 oC (PP 0030-0031). The cell comprises a cathode, an anode, separator (PP 0050), and an electrolyte composition (PP 0041).  The cells are allowed to rest for two to three days and then discharge in weekly batches (PP 0045). The EMD is deposited on the anodic electrode (PP 0030).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3438878 (Brown), and further in view of US PGPub 2001/0031239 (Andersen).
With respect to claims 1, and 5-11, Brown teaches an electrolytic process for the production of zinc and manganese dioxide which produces battery grade MnO2 (column 1, lines 12-16).  The process uses electrolytic cell which immobilizes the MnO2 on the anode (column 2, lines 31-44).  The manganese dioxide comes out as a slime on the anode (column 1, line 47-49) which is amorphous (column 2, lines 36-37).  The electrolytic solution may have manganese sulfate [claims 10, 11] about 0.5 to 2.6M and zinc sulfate in about 0.4 to 2.6M [claims 8, 9] (column 2, line 72 – column 3, line 5), which reads on the zinc salt of claims 6-8.  The battery has an anode, cathode, separator and an electrolyte (column 5, lines 44-52).  The manganese dioxide has a gamma phase (column 1, lines 59-61).  Brown fails to teach two manganese dioxide phases. Andersen teaches gamma/epsilon MnO2 (PP 0073) which display an improved high quality for use as a cathode material in batteries of high discharge capacity (PP 0009). It would have been obvious to one of ordinary skill in the art at the time of filing to use gamma/epsilon MnO2 for the battery of Brown to improve the cathode as taught by Andersen.
With respect to claims 12 and 13, Brown fails to teach a manganese sulfate in an amount of 0.1 to 0.2M, however a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.
With respect to claims 14, 15, 17 and 18, Brown fails to teach the pH of the solution, or a buffer system.  Andersen teaches that maintaining a weakly acidic solution helps maintain a constant electrolyte (PP 0041).  Andersen fails to teach the pH of the electrolytic solution, but teaches that adding NaOH, a known base, neutralizes the solution to pH 7 (PP 0042), therefore one of ordinary skill in the art would expect the pH to be maintained below 7 to form an acidic solution.  It would have been obvious to one of ordinary skill in the art to use a buffer to maintain an acidic solution for the solution of Brown in order to help maintain the solution as taught by Andersen.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
		

Claim(s) 3, 4, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2001/0031239 (Andersen) as evidenced by Environmentally friendly gamma-MnO2 hexagon-based nanoarchitectures: structural understanding and their energy-saving applications (Changzheng) as discussed in claim 1 above.
With respect to claims 3 and 4, Andersen teaches  high purity EMD having high discharge capacity for use in an alkaline battery (PP 0026) as discussed above, but fails to teach the ratio of akhtenskite to ramsdellite. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MP44.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 19, Andersen teaches a production of EMD by electrolysis in an electrolytic cell comprising the steps of maintaining an electrolyte solution comprising sulfuric acid and manganese sulfate, maintained in a temperature range of about 95 to 98 oC (PP 0030-0031). The cell comprises a cathode, an anode, separator (PP 0050), and an electrolyte composition (PP 0041).  The EMD is deposited on the anodic electrode (PP 0030).  The pH is kept acidic and neutralized to pH 7 in the final step (PP 0042), which would require the pH to be acidic, or have a pH below 7.  Andersen fails to teach the potential at which the cell is kept during the formation, however because the final product is substantially similar, one of ordinary skill in the art would expect the applied potential to be within a substantially similar range.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MP44.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2001/0031239 (Andersen) as evidenced by Environmentally friendly gamma-MnO2 hexagon-based nanoarchitectures: structural understanding and their energy-saving applications (Changzheng) as applied to claim 19 above, and further in view of US PGPub 2002/0157963 (Davis).
Andersen teaches the method as disclosed above, but fails to teach a pressure when depositing the manganese dioxide on the anode.  Davis teaches an electrolysis unit which deposits an EMD on an anode surface.  Superatmospheric pressure is desirable to allow the electrolysis to be conducted at a higher current density while maintain the specific surface area of the EMD (PP 0012).  It would have been obvious to one of ordinary skill in the art at the time of filing to use superatompspheric pressure in the method of Andersen to alloy the electrolysis to be conducted at a higher current density while maintain the specific surface area of the EMD.  Andersen and Davis fail to teach the PSI of superatomospheric, however, the definition of superatmospheric is above 1 PSI, and one of ordinary skill would expect the superatmospheric pressure to fall within applicant’s large range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MP44.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724    

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759